Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which US Pat. No. 9,821,480 to Coresh (“Coresh ‘480”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Withdrawal of Finality
Applicant’s request for reconsideration of the finality of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  The instant Office action set forth below is non-final.

Claim Rejections - 35 USC § 251
Recapture
Claims 8-22 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claims 8-22 are broader than original patent claims 1-7.  Neither of claims 8 and 14  require, inter alia, “a living hinge…the living hinge defining a vertex of the angle…a longitudinal axis of the blade…at least one of the cartridges…and at least another one of the cartridges.”
Therefore, step 1 of the three-step test is met for claims 37-46.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the Coresh ‘480 patent, the examiner rejected (under 35 USC 112) claims 1-7 in a non-final Office action mailed 3/09/17.  The Applicant responded on 5/17/17 with amendments and remarks.  Applicant amended independent claim 1 as follows:

    PNG
    media_image1.png
    378
    666
    media_image1.png
    Greyscale



 Therefore, the newly presented independent claim 8 and 14 must include the limitations added to claim 1 to make it allowable, i.e. “are coupled…defining a vertex of the angle…longitudinal axis…of the cartridges…another of the cartridges”  Claims 8-22 fail to disclose any of the limitations added to claim 1 to make it allowable.  Therefore, the added limitations are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 8-22 are being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 8-22.
Therefore, claims 8-22 improperly recapture surrendered subject matter.

Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares, the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Antares, 771 F.3d at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Antares, 771 F.3d. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Antares, 771 F.3d. at 1360.
The court writes:
The original specification here does not adequately disclose the later-claimed safety features to meet the Industrial Chemicals standard. The specification discussed only one invention: a particular class of jet injectors. . . . Although safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification. Rather, the safety features were serially mentioned as part of the broader conversation: how to build the patented jet injection device.  . . . Nowhere does the specification disclose, in an explicit and unequivocal manner, the particular combinations of safety features claimed on reissue, separate from the jet injection invention. This does not meet the original patent requirement under § 251.
Here, the Coresh ‘480 patent disclosed a shaving assembly in five embodiments:  Species A, Figs. 1A-2; Species B, Figs. 3A-3B; Species C, Figs. 4A-9; Species D, Figs. 10-11; Species E, Figs. 12A-12C.
Four of five embodiments (Species A-D) comprise three blade cartridges coupled to a cartridge support structure, and one embodiment (Species E) comprises one blade cartridge coupled to a cartridge support structure.  In all embodiments, the blade cartridge is a sub-assembly comprising, e.g., a blade, a base and a cap.  See Fig. 2 below as a representative example.

    PNG
    media_image2.png
    696
    468
    media_image2.png
    Greyscale

In the instant reissue application, Applicant has introduced a broadened set of claims (claims 8-22) that do not read on any of five disclosed species of invention.
With respect to claim 8:  Claim 8 is drawn to a shaving razor comprising, inter alia, “a shaving head to be coupled to a handle, the shaving head the shaving head including a plurality of blades…wherein the cutting edges of immediately neighboring blades…are spaced apart by a distance of at least 3 mm” (emphasis added).  The “plurality of blades” recitation therefore limits claim 8 to at least one of Species A-D having three blade cartridges.  However, the specification does not disclose any of Species A-D as having the claimed “at least 3 mm” blade spacing.  
With respect to claim 14: Claim 14 is drawn to a shaving razor comprising, inter alia,  “a plurality of blades including a first blade having a first cutting edge and a second blade having a second cutting edge…a support structure supporting the plurality of blades…the support structure providing at least one skin contact surface deployed between the first cutting edge and the second cutting edge” (emphasis added).  The “plurality of blades” recitation therefore limits claim 14 to at least one of Species A-D having three blade cartridges.  However, the specification does not disclose any of Species A-D as having a support structure supporting the plurality of blades and wherein the support structure provides at least one skin contact surface deployed between blades.
--  For Species A, the specification discloses a “cartridge support” comprising, alternatively: 1) cross pieces  202 and bridge 204 as separate parts; 2) cross piece 202 and bridge 204 molded integrally as a unit; and 3) cross piece 202 and base 302 molded integrally as a unit.  However, none of these alternative cartridge supports include a skin contact surface between blades.  The skin contact surfaces of Species A are leading platform 214 and  lubricating strip 208 of caps 304.  Leading platform 214 is not between blades, and cap 304 is not disclosed as being an element of the cartridge support.
--  For Species B,  the specification discloses a cartridge support comprising cross member 402 and bridge 404.  However, the Species B cartridge support does not include a skin contact surface between blades.
-- For Species C,  the specification discloses a cartridge support comprising cross pieces 604 and 606 and bridge 508.  However, the Species C cartridge support does not include a skin contact surface between blades.
-- For Species D,  the specification discloses a cartridge support comprising yoke 820. However, the Species D cartridge support does not include a skin contact surface between blades.
In addition, see below annotated copy of Reissue Applicant’s APPENDIX 2 as was presented in the response filed August 18, 2022.  Shown are three side-by-side depictions of FIG. 4B with each FIG. 4B being a shaving cartridge (SPEC, col. 1, ll. 52-53 and col, 5, ll. 12-26).  APPENDIX 2 clearly shows that each skin (dashed line) “contact surface” is part of the cartridge and NOT part of any support structure that may support the cartridges.

    PNG
    media_image3.png
    813
    684
    media_image3.png
    Greyscale

Per the decision in Antares, “Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ 315 U.S. at 676.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.”
 As detailed above, the Coresh ‘480 patent does not “clearly and unequivocally” disclose the newly claimed shaving razors of claims 8 and 14 as separate inventions.    
Therefore, claims 8-22 do not satisfy the “original patent” requirement.

Oath - 35 U.S.C. 251
The reissue oath/declaration filed 8/18/22 (see mark-up below) is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
(1) The second sentence of the error statement includes a grammatical error, i.e., “The at least the recitation…” which should be corrected (i.e., except for the grammatical error, the error statement is acceptable). 
(2)  In the top section of the form, the patent number, issue date, and title of the invention are cut off and thus, are not clearly readable. In addition, the title of the invention is truncated and “November” in the issue date has been misspelled.
(3) The filled check box indicating that the specification “is attached hereto” is incorrect, i.e., Applicant has not attached a specification with the 8/18/22 response.  When refiling the Reissue Declaration, Applicant should uncheck the first box (adjacent “is attached hereto”) and check the second box next to, “was filed on ____________as reissue application number_________” and insert the filing date and application number. 
(4)  Applicant has submitted the incorrect form.  The PTO/SB/51 Inventor Declaration is a pre-AIA  form.  This reissue application was filed post-AIA .  Applicant should use the (post-AIA ) PTO/AIA /06 Inventor Declaration.  Note the correct Declaration form will not have the “and was amended on _________________________” on it.
			(if applicable)

Claims 1-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

    PNG
    media_image4.png
    743
    703
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 8:  Claim 8 is drawn to a shaving razor comprising, inter alia, “a shaving head to be coupled to a handle, the shaving head the shaving head including a plurality of blades…wherein the cutting edges of immediately neighboring blades…are spaced apart by a distance of at least 3 mm” (emphasis added).  The “plurality of blades” recitation therefore limits claim 8 to at least one of Species A-D having three blade cartridges.  However, the specification does not disclose any of Species A-D as having the claimed “at least 3 mm” blade spacing.  
Claims 9-13 ultimately depend from claim 8 and are therefore rejected for the same reasons as claim 8.
With respect to claim 21: Claim 21 depends from claim 14. As detailed above, the “plurality of blades” recitation in claim 14 limits claim 14 to at least one of Species A-D having three blade cartridges. Claim 21 further limits claim 14 by adding the limitations, “wherein a distance between the first cutting edge and the second cutting edge along the skin contact profile is at least 3 millimeters.”  However, the specification does not disclose any of Species A-D as having the claimed “at least 3 mm” blade spacing.  

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            

Conferees:	/Patricia L Engle/                              	Reexamination Specialist, Art Unit 3993  

		/GAS/
		Gay Ann Spahn
		Supervisory Patent Reexamination Specialist, Art Unit 3993